Action for money had and received. Appeal by defendant from a judgment of the County Court of Nassau County, affirming a judgment in favor of the plaintiff against the defendant, rendered by the City Court of Long Beach, after a trial by the court without a jury. Judgment of the County Court of Nassau County reversed on the facts, judgment of the City Court of Long Beach vacated, and a new trial ordered, with costs in all courts to appellant to abide the event. The determination of the trial court in favor of plaintiff is against the overwhelming weight of evidence. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.